Exhibit 99.1 Riviera Holdings Corporation 2901 Las Vegas Boulevard South Las Vegas NV89109 Investor Relations:(800) 362-1460 TRADED: NYSE Amex – RIV www.rivierahotel.com FOR FURTHER INFORMATION AT THE COMPANY INVESTOR RELATIONS Phil Simons, Treasurer and CFO Betsy Truax, Skorpus Consulting (702) 794-9527 Voice (208) 241-3704 Voice (702) 794-9442 Fax (208) 232-5317 Fax Email:psimons@theriviera.com Email: betsytruax_hartman@msn.com FOR IMMEDIATE RELEASE RIVIERA MISSES INTEREST PAYMENT AND REPORTS RESULTS FOR FOURTH QUARTER 2008 LAS VEGAS, NV – March 31, 2009 Riviera Holdings Corporation (“Riviera” or the “Company”) (NYSE Amex: RIV) today reported that the Company did not pay the approximately $4 million interest due March 30, 2009 and also reported the financial results for the three- and twelve-month periods ended December 31, 2008. Riviera’s current debt consists of a seven-year $225 million term loan which matures on June8, 2014 (the “Term Loan”) and a $20 million five-year revolving credit facility (the “Revolving Credit Facility” together with the “Term Loan”, the “New Credit Facility”).On February 26, 2009, the Company received a notice of default on its New Credit Facility (see Note 10 to the Consolidated Financial Statements contained in the Company’s Annual Report on Form 10-K for the year ended December31, 2008, filed with the Securities Exchange Commission on March 31, 2009) from Wachovia Bank, National Association (“Wachovia”), the administrative agent.The notice of default (the “Notice”) relates to our New Credit Facility and is the result of the Company’s failure to provide a Deposit Account Control Agreement (a “DACA”) from each of the Company’s depository banks per a request made by Wachovia to the Company on October 14, 2008.The DACA that Wachovia requested the Company to execute was in a form that the Company ultimately determined to contain unreasonable terms and conditions as it would enable Wachovia to access all of the Company’s operating cash and order it to be transferred to a bank account specified by Wachovia.The Notice further provides that as a result of the default, the Company will no longer have the option to request LIBOR Rate loans.As a result of losing the availability of LIBOR Rate loans under the New Credit Facility, the interest rate on the Term Loan will increase from approximately 7.5 percentto 8.5 percent and the interest rate for the Revolving Credit Facility will remain the same. Riviera Reports Results for Fourth Quarter 2008 Page of 2 of 8 On March 25, 2009, we engaged XRoads Solution Group LLC as our financial advisor.Based on an extensive analysis of our current and projected liquidity, and with our financial advisor’s input, we determined it was in the best interests of the Company to not pay the accrued interest of approximately $4 million on our $245 million New Credit Facility, which was due March 30, 2009.Consequently, we elected not to make this interest payment.The Company’s failure to pay interest due on any loan within our New Credit Facility within a three-day grace period from the due date is an event of default under our New Credit Facility.We do not plan to pay the interest due within the three-day grace period.As a result of this event of default, the Company's lenders have the right to seek to charge additional default interest in the amount of 2percent on the Company’s outstanding principal and interest under our credit agreement (the “Credit Agreement”), and automatically charge additional default interest of 1 percent on any overdue amounts under the interest rate swap agreement (the “Swap Agreement”) we entered in conjunction with our New Credit Facility.These default rates are in addition to the interest rates that would otherwise be applicable under the Credit Agreement and Swap Agreement.We believe that the Company’s lenders will seek to apply these higher default interest rates as a result of the Company’s failure to make the interest payment due on March 30, 2009. We have entered into discussions with Wachovia to negotiate a waiver or forbearance regarding the Notice and the anticipated payment default and an anticipated going concern default (see discussion below).If we are not successful in negotiating a waiver or forbearance agreement with the Company’s lenders regarding the Notice and the anticipated payment and going concern defaults, Wachovia and the lenders under the New Credit Facility would have the ability to: i) accelerate repayment of all amounts outstanding under the New Credit Facility ($227.5million at December 31, 2008): ii) commence foreclosure on some or all of our assets securing the outstanding balance under the New Credit Facility; or iii) exercise other rights and remedies granted under the New Credit Facility as may be available pursuant to applicable law.In addition, under our interest rate swap agreement, Wachovia can terminate the interest rate swap agreement and accelerate repayment of the amount outstanding under that agreement ($30.2million at December 31, 2008).If the New Credit Facility and interest rate swap indebtedness were to be accelerated, we would be required to refinance or restructure the payments on that debt. We cannot assure you that we would be successful in completing a refinancing or consensual out-of-court restructuring, if necessary. If we were unable to do so, we would likely be compelled to seek protection under Chapter 11 of the U. S. Bankruptcy Code. Our independent registered public accounting firm has included an explanatory paragraph that expresses substantial doubt as to our ability to continue as a going concern in their audit report contained in our Annual Report on Form 10-K for the year ended December 31, 2008 filed with the Securities Exchange Commissions earlier today. William L. Westerman, Chairman and CEO of Riviera Holdings Corporation, said, “The decision not to pay our accrued interest was both difficult and unpleasant.We have always prided ourselves on paying all our obligations on a timely basis.However, in view of the continuing devastating competitive pressure on room rates, the rapidly depreciating convention attendance in the LasVegas market, and the input of our financial advisor, we determined it was imperative and in the best interests of our Company to maximize our liquidity by retaining the funds that would have been employed to pay the first quarter interest.” Riviera Reports Results for Fourth Quarter 2008 Page of3 of 8 “Both our Las Vegas and Black Hawk properties are generating positive free cash flow and this, combined with our cash balances, will help insure that we continue to pay all our operating costs on a timely basis and fund maintenance capital expenditures.There will be no effect on our team members, vendors and most importantly, our customers.Our lenders and the Company are well aware of the necessity of resolving this situation in an expeditious manner to preserve the long term viability and value of the Company.Our immediate priority is to address our untenable capital structure with our lenders and Wachovia with the goal of achieving a solution that either avoids the necessity for Chapter 11 proceedings or that results in a pre-negotiated plan of reorganization which would be confirmed through voluntary Chapter 11 proceedings.” “The deteriorating trends in revenue and earnings experienced during the first three quarters of 2008 continued as evidenced by our fourth quarter results and accelerated during the first quarter of 2009.We expect this situation to continue as long as competitors in the LasVegas market follow a strategy of sacrificing ADR to maximize room occupancy and the decline in convention business is unabated.In spite of this pessimistic outlook, we are confident that we will maintain sufficient cash flow to meet our operating obligations and maintain our properties. We expect to emerge through a restructuring with a capital structure which will enable the Company not only to survive, but to grow as the economy recovers and the competitive situation in Las Vegas returns to a more rational environment.” Fourth Quarter Net revenues for the fourth quarter of 2008 were $36.0 million, a decrease of $11.4million, or 24 percent, from $47.4 million for the comparable period in the prior year.Net revenues decreased due to a 23 percent net revenue reduction at Riviera Las Vegas and a 27percent net revenue reduction at Riviera Black Hawk. Operating loss was $0.7 million compared to operating income of $4.7 million for the three months ended December 31, 2008 and 2007, respectively.The decrease was due primarily to a 115 percent decline in operating results at Riviera Las Vegas and a 53 percent decline in operating results at Riviera Black Hawk.Fourth quarter of 2008 operating results included $1.0 million in corporate payroll and related expenses, $0.2million in equity compensation costs and $0.1 million in mergers, acquisitions and development costs.These corporate costs and expenses were $0.7 million less than the same quarter the prior year. Adjusted
